Citation Nr: 1747571	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for genital herpes.

2.  Entitlement to an evaluation in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for lichen simplex chronicus pruritus scrotic (skin disability of the scrotum).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to February 1959, and from September 1959 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2012 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Board denied the Veteran's claim for an increased rating for his skin disability of the scrotum, and it remanded the issue of entitlement to service connection for genital herpes for further development.  The Veteran appealed the Board's decision regarding the increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision, and remanded the appeal for further development consistent with the JMR.  

In July 2016 and March 2017, the Board remanded both of the Veteran's claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal of these matters, the Veteran's representative submitted a written Motion to Withdraw Appeal, indicating, based on August 2017 written correspondence from the Veteran, that the Veteran wished to withdraw the pending appeal seeking service connection for genital herpes and an evaluation in excess of 10 percent for lichen simplex chronicus (skin disability of the scrotum) prior to April 19, 2010, and in excess of 30 percent thereafter. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for genital herpes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 10 percent for lichen simplex chronicus (skin disability of the scrotum) prior to April 19, 2010, and in excess of 30 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b). 

In October 2017, prior to the promulgation of a decision in the appeal of these matters, the Veteran's representative submitted a written Motion to Withdraw Appeal, indicating, based on August 2017 written correspondence from the Veteran, that the Veteran wished to withdraw the pending appeal seeking service connection for genital herpes and an evaluation in excess of 10 percent for lichen simplex chronicus (skin disability of the scrotum) prior to April 19, 2010, and in excess of 30 percent thereafter. 

As the Veteran has withdrawn the appeals in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal seeking service connection for genital herpes is dismissed.

The appeal seeking an evaluation in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for lichen simplex chronicus pruritus scrotic (skin disability of the scrotum) is dismissed.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


